DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,555,100(hereinafter Perkins). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 30 and 31 have been amended to recite a removable feature to the claims.
	Claim 1 – sets forth a device having “a support configured to removably couple to the round window membrane”.
Perkins claim 1 sets forth a device as claimed but does not require the support being configured to removably couple to the round window membrane.

In this case it would be desirable to remove the support from the round window membrane at the end of life of the support or transducer to allow a replacement device to take its place.  The end of life is considered either to be when better technology is available, to improve the user’s hearing, or when the device fails/stops working and needs to be replaced to maintain the users hearing.  
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to modify the device of Perkins and provide a support configured to be removably coupled to the round window membrane to gain the advantage of removing and replacing the device when improved technology is available or the existing device is no longer functioning to maintain or improve the hearing of the user. 
Claim 2 – see claim 2.
Claim 3 – see claim 3.
Claim 4 – see claim 4.
Claim 5 – see claim 5.
Claim 6 – see claim 6.
Claim 7 – see claim 7.
Claim 8 – see claim 8.
Claim 9 – see claim 9.
Claim 10 – see claim 10.

Claim 12 – see claim 12.
Claim 13 – see claim 13.
Claim 14 – see claim 14.
Claim 15 – see claim 15.
Claim 16 – see claim 16.
Claim 17 – see claim 17.
Claim 18 – see claim 18.
Claim 19 – see claim 19.
Claim 20 – see claim 20.
Claim 21 – see claim 21.
Claim 22 – see claim 22.
Claim 23 – see claim 23.
Claim 24 – see claim 24.
Claim 25 – see claim 25.
Claim 26 – see claim 26.
Claim 27 – see claim 27.
Claim 28 – see claim 28.
Claim 29 – see claim 29.
	Claim 30 – sets forth a method including a transducer “removably” coupled to a support. 
Perkins claim 33 sets forth a method as claimed but does not require a transducer removably coupled to a support. 

In this case it would be desirable to remove the transducer from the support at the end of life of the support or transducer to allow a replacement device to take its place.  The end of life is considered either to be when better technology is available, to improve the user’s hearing, or when the device fails/stops working and needs to be replaced to maintain the users hearing.  
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to modify the method of Perkins to include a transducer configured to be removably coupled to the support to gain the advantage of removing and replacing the device when improved technology is available or the existing device is no longer functioning to maintain or improve the hearing of the user.
	
Claim 31 – sets forth a method requiring “removably” affixing the transducer to an anatomical structure within the middle ear.
Perkins claim 34 sets forth a method as claimed but does not teach removably affixing the transducer”.
Perkins claim 33 sets forth a method as claimed but does not require a transducer removably coupled to a support. 
It is well settled that separation of elements, where removability would be desirable, is a design consideration within the skill in the art.  In re Dulberg, 283 F.2d 522.  

	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide a method of Perkins including the step of removably affixing the transducer to anatomical structure to gain the advantage of removing and replacing the device when improved technology is available or the existing device is no longer functioning to maintain or improve the hearing of the user.
Claim 32 – see claim 35.
Claim 33 – see claim 36.
Claim 34 – see claim 37.
Claim 35 – see claim 30.
Claim 36 – see claim 31.
Claim 37 – see claim 32.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791